                             1
                             2
                             3
                             4
                             5
                             6
                             7
                             8
                                                    UNITED STATES DISTRICT COURT
                             9
                            10
                                                   CENTRAL DISTRICT OF CALIFORNIA

                            11
                            12   JULIE A. PAOLINO, an individual;     Case No.: 8:19−cv−00557−AG−DFM
                                                                      Assigned for all purposes to the
                            13                                        Hon. Andrew J. Guilford
                                      Plaintiff,
                            14
                                      vs.                             ORDER GRANTING PARTIES’ JOINT
                            15
                                                                      STIPULATION TO DISMISS ENTIRE
                            16   UNITED HEALTH CARE                   ACTION WITH PREJUDICE
                            17   SERVICES, INC., a corporation        PURSUANT TO FED. R. CIV. P. RULE
                                 form unknown; UNITED HEALTH          41
                            18
                                 CARE, a corporation form unknown;
                            19   and DOES 1—10, inclusive,
                            20
                                                        Defendants.
                            21
                            22
                            23
Smaili & Associates, P.C.




                            24
                            25
                            26
                            27
                            28
                                    ORDER GRANTING PARTIES’ JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH
                                                 PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
                                                                       1
                             1         Based on stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff
                             2   Julie A. Paolino’s entire action as against all parties is hereby dismissed with
                             3   prejudice, pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) and
                             4   Rule 41(a)(1)(B) and that each party shall bear its own costs and fees.
                             5
                             6         IT IS SO ORDERED
                             7         Dated: November 21, 2019
                             8
                             9
                            10                                          _______________________________
                            11                                          Honorable Andrew J. Guilford
                                                                        United States District Judge
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
Smaili & Associates, P.C.




                            24
                            25
                            26
                            27
                            28
                                     ORDER GRANTING PARTIES’ JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH
                                                  PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
                                                                           2
